Citation Nr: 1232524	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  09-43 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for chronic myelogenous leukemia (CML), to include as due to ionizing radiation exposure.

2.  Entitlement to service connection for prostate cancer, to include as due to ionizing radiation exposure.


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty with the United States Navy from December 1943 to May 1946.  The Veteran died in October 2010; his surviving spouse has been properly substituted as the appellant in order to pursue the claims to their conclusion.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Jackson, Mississippi, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to the benefits sought.  When the Veteran initiated his appeal, jurisdiction was transferred to the Boise, Idaho, RO, based on the Veteran's residence.  Jurisdiction currently resides with the St. Paul, Minnesota, RO.

In a July 2010 decision, the Board denied service connection for hypertension, cardiovascular disease, and nonmalignant thyroid disease.  These decisions are final, and no question remains for consideration by the Board with respect to those issues.  The Board additionally remanded the above-titled issues for further development; they are now returned to the Board following completion of the directed actions.

At the time of his death the Veteran was represented before VA by a Veterans Service Organization (VSO); such representation is personal, and was terminated by the death of the Veteran.  Although the appellant had discussed naming the VSO as her representative as well, VA has not received any document or correspondence doing so.  She is therefore considered unrepresented.


FINDINGS OF FACT

1.  The Veteran was not exposed to radiation in service.

2.  CML was not first manifested during active duty service or any applicable presumptive period; the competent and credible evidence of record is against a finding that CML is related to military service.

3.  Prostate cancer was not first manifested during active duty service or any applicable presumptive period; the competent and credible evidence of record is against a finding that prostate cancer is related to military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection of CML are not met.  38 U.S.C.A. §§ 1155, 1112, 1113, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (2011).

2.  The criteria for service connection of prostate cancer are not met.  38 U.S.C.A. §§ 1155, 1112, 1113, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  December 2006 and October 2007 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claim was subsequently readjudicated, most recently in a September 2010 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The appellant was notified that she was being substituted in February 2012 correspondence, and was informed that she could submit additional evidence to support the Veteran's still-pending claims.  She was also contacted by phone in June 2012.  She did not submit additional evidence or information.  No independent notice under 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) (1), Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002), or Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) is required, as such notice has been provided the Veteran, and this decision addresses his claims.

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained, as well as a copy of the Veteran's death certificate.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran did not indicate, and the record does not contain evidence, that he was in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  No examinations or medical opinions were obtained in light of the absence of even a slight possibility of substantiating the claim of a relationship between service and the Veteran's diagnoses at death.  38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

As the analysis for both claims is substantially the same, they are discussed together.

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  Malignant tumors are listed chronic diseases for purposes of presumptive service connection.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  The applicable presumptive period is one year following separation from service.  38 C.F.R. § 3.307(a)(3).  Further, for Veterans exposed to ionizing radiation in service, certain diseases are presumed to have been incurred in service.  Both leukemia and prostate cancer are listed presumptive conditions for Veterans exposed to ionizing radiation.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d), 3.311(b)(2).  Regulations provide that performing official military duties within 10 miles of the Hiroshima city limits between August 6, 1945, and July 1, 1946, is a radiation risk activity.  38 C.F.R. § 3.309(d)(3)(ii)(B) and 3.309(d)(3)(vi).  There is no minimum time requirement.
To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records reveal no complaints of or treatment for cancer or any symptomatology potentially related to CML or prostate cancer.  No urinary problems, fatigue, or unexplained symptoms are referenced at any time in service.  Direct service connection is therefore not appropriate.  38 C.F.R. § 3.303.

Private medical records document the initial diagnosis of prostate cancer in June 1996, following test results the prior year showing elevated PSA levels.  SML was diagnosed in February 2004.  As both conditions were diagnosed decades after service, presumptive service connection as chronic diseases is not applicable.  38 C.F.R. §§ 3.307, 3.309.

The Veteran's central allegation involved eligibility for presumptive service connection for both CML and prostate cancer as a radiation exposed Veteran.  He alleged that he was entitled to such based on exposure to ionizing radiation from the bombing of Hiroshima.  Specifically, he stated that in October 1945, his ship, the USS Latimer, was transporting men and material from Wakayama, Japan, to Saipan.  During the voyage, the ship passed close by Hiroshima and dropped off several scientists and their equipment; these men were evaluating the radiation levels following the bombing.  He alleges no other radiation risk activity.

There is no official record of such activity.  The deck logs of the USS Latimer for the period in question were reviewed in response to the July 2010 Board remand.  In September 2010, the service department certified that while the ship was engaged in transporting troops, passengers, and tons of cargo during early October 1945, there was no indication that any scientists had been aboard or had been dropped anywhere near Hiroshima.  The ship left Saipan for San Francisco on October 9, 1945; she was diverted to Seattle on October 13.  The described ports of call would be inconsistent with a last minute detour to the Hiroshima area; the city is almost due east of Wakayama, through a narrow sea, while Saipan is south east of Wakayama through open ocean.  A diversion would require substantial backtracking.
The absence of official records is not dispositive; the Veteran is competent to report his observations and experiences during the voyage.  However, those accounts are not fully credible.  Initially, the Veteran alleged that he took part in the occupation of Hiroshima and Nagasaki.  He later reported seeing and firing upon an unidentified object which floated over the ship for a time in 1947; he stated he underwent degaussing with the ship at some later point.   Still later, the Veteran reported that after disembarking occupation troops at Wakayama, his ship went to San Francisco and he was then "degaussed."  He made no mention at that time of approaching Hiroshima or stopping on the voyage to disembark scientists.  That allegation was first made in April 2009, almost three years after initiating the claim. The ship's history maintained during the Veteran's service and submitted in connection with his claim includes a list of ports as well as summaries of the duties performed.  There is no reference to Hiroshima or any associated duties.  In sum, while the Veteran is competent to report on and describe his duties, ports of call, and voyages, his accounts have varied in important details over the years and are not supported by official contemporaneous records.  They are found to lack credibility and are of no probative value.

Moreover, even if the Veteran's account of dropping scientists off in the middle of the open sea at night is credited, he has stated at times that he is not even sure of the location.  It may not have been Hiroshima they approached at all.  Further, there is no indication of the distance the ship may have been from the city.  While reasonable doubt is resolved in favor of the Veteran, unknown or unpresented facts cannot merely be created.

Accordingly, the Veteran is not shown to have been exposed to ionizing radiation in service.  Official records fail to show any service or duties in Hiroshima or within 10 miles of the city, and competent lay statements fail to credibly show the likelihood of such exposure.  In the absence of radiation exposure, the Veteran, and the substitute appellant, cannot benefit from application of the radiation presumptions.

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for CML and prostate cancer is not warranted.


ORDER

Service connection for chronic myelogenous leukemia is denied.

Service connection for prostate cancer is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


